         Case 1:17-cr-00548-PAC Document 354 Filed 04/20/20 Page 1 of 2




                                                            April 20, 2020

By ECF
Judge Paul A. Crotty, United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street,
New York, NY 10007

Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Honorable Judge Crotty:

We write to seek relief from the Court regarding several matters. First, we are unable to file Mr.
Schulte’s post-trial motions (due on April 22, 2020), as we have been not spoken with Mr.
Schulte to discuss the motions with him. MCC-NY has not been open for legal visits and, but for
one brief phone call in late March, we have been unable to speak with Mr. Schulte. In light of the
ongoing pandemic, we ask the Court to allow us until May 15, 2020, to file our post-trial
motions, so that we may confer with our client before filing them. To that end, we have sought
and continue to seek legal calls with Mr. Schulte. The government consents to this request.

Second, we ask the Court to order the MCC to provide a social call between Mr. Schulte and his
parents. Our requests to MCC-NY for such a call have gone unanswered. Mr. Schulte has not
spoken to his parents since March 14, 2020. Mr. Schulte is allowed a monthly visit and a phone
call with his family. We ask the court to order the Bureau of Prisons to schedule a 1-hour social
call so that Mr. Schulte may speak to his parents. To ensure that the family does not miss the
telephone call, we ask for advance notice on the timing of the call. We have asked the
government for its assistance and despite its best efforts, we have not had any forward
movement. The government takes no position on this request.

Finally, we ask the Court to adjourn the scheduled April 22, 2020 status teleconference until a
date during the week of May 18, 2020, so that Mr. Schulte can be made available for the call.

We thank the Court for its time and consideration and hope everyone in chambers is healthy.

                                                            Respectfully submitted,
                                                            /s/
                                                            Sabrina Shroff & Edward Zas
                                                            Attorneys for Mr. Schulte
cc: All counsel
      Case 1:17-cr-00548-PAC Document 354 Filed 04/20/20 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA          :
                                  :
                                  :        ORDER
         - v -                    :
JOSHUA ADAM SCHULTE               :        17 CR. 548 (PAC)
                                  :
                  Defendant.      :
----------------------------------X

     PAUL A CROTTY, United States District Judge.

     The Bureau of Prisons is directed to schedule a 1-hour social

call for Mr. Schulte within 10 days of this Order. The Bureau of

Prisons is to notify counsel, Sabrina Shroff (646 763 1490), of the

date and time of the call.

     The Bureau of Prisons is directed to make Mr. Schulte available

(by telephone or otherwise) for a status conference on May __, 2020,

at __ a.m.




Dated: New York, New York         SO ORDERED:
      April 20, 2020




                                _______________________________
                                  HONORABLE PAUL A. CROTTY
                                  UNITED STATES DISTRICT JUDGE
